Name: Commission Regulation (EC) NoÃ 1/2006 of 3 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 4.1.2006 EN Official Journal of the European Union L 1/1 COMMISSION REGULATION (EC) No 1/2006 of 3 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 69,1 204 43,1 212 92,4 999 68,2 0707 00 05 052 113,1 204 81,0 999 97,1 0709 90 70 052 119,0 204 87,5 999 103,3 0805 10 20 052 63,6 204 54,1 220 53,2 624 58,4 999 57,3 0805 20 10 052 46,8 204 58,1 999 52,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 73,5 400 83,2 624 76,8 999 77,8 0805 50 10 052 48,0 999 48,0 0808 10 80 400 91,8 404 105,5 720 67,7 999 88,3 0808 20 50 400 103,6 999 103,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.